Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 26, 2015

The Court of Appeals hereby passes the following order:

A15A1981. SALVADOR ARELLANO CAMPOS v. TOM GRAMIAK,
    WARDEN, DOOLY STATE PRISON.

      Inmate Salvador Arellano Campos filed a petition for a writ of habeas corpus.
After the superior court denied his petition, Campos appealed to this Court. The
Supreme Court, however, has appellate jurisdiction over all cases involving habeas
corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4). This appeal is therefore
TRANSFERRED to the Supreme Court for disposition.



                                        Court of Appeals of the State of Georgia
                                                                             06/26/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.